Crapser, J.
(dissenting). The employer is a drilling corporation making foundation tests for buildings, tunnels and public improvements. Its operations are limited to a fixed place, in the instant case the contract or job being test borings for the location of eleven dam sites in the Tennessee river for the government. With each job the employer employed men for that job.
The employer was a New York corporation and had an office in New York city where it employed one person. It had a warehouse in New Jersey in which tó store its equipment. When a job was finished an employee would be through until he was rehired for another job.
The deceased was employed in New York for the job in Tennessee and he was paid from New York. He had worked with this employer about four years.
The deceased met his death in an accident on the 12th day of May, 1932. He had worked for the same employer at different places during 1931, each job being a separate contract and his pay stopping on the conclusion of each job and not commencing again until he was hired for a new job.
*238During the year 1931 he had worked from May 13 to May 20 at Endicott, N. Y.; from June 20 to July 21 at Raritan Bay, N. J.; August 2 and August 3 at Ridgefield, N. J.; and from September 9 to October 31 at Calican, N. J.; and from November 4 to February 9, 1932, in Putnam county, N. Y.; and from February 15 until the time of the accident in Tennessee, with the exception of two days when he was in Alabama.
The employer had no fixed place of business; it carried on wherever it could secure a contract, and each contract was separate and disassociated from all other contracts, the employees being paid from the New York office.
The test is whether the work outside of the State of New York is an incident of the employment of the workman and not merely an incident of the business of the employer. Here the employer is a New York corporation with an office in New York and takes jobs of testing out foundations wherever such jobs can be secured; each job is a separate and distinct entity. The work in Tennessee cannot be said to be incidental to any business carried on by the employer in this State.
In Cameron v. Ellis Construction Co. (252 N. Y. 397) it was said: “ Hazardous employment here is regulated by the Workmen’s Compensation Law; hazardous employment elsewhere, though connected with a business conducted here, does not come within its scope. Even where the contract of employment is made within the State, we have said that the State ‘ does not attempt to regulate the duty of foreign employers in the conduct of their business within foreign jurisdictions.’ (Matter of Smith v. Heine Boiler Co., supra.) * * *
“ Occasional transitory work beyond the State may reasonably be said to be work performed in the course of employment here; employment confined to work at a fixed place in another State is not employment within the State, for this State is concerned only remotely, if at all, with the conditions of such employment.”
The deceased’s employment contemplated a single task, test drilling in Tennessee, and when the job was done his employment was terminated. The employment was not continuous; it was for a single task at a fixed place outside of the State. (Cameron v. Ellis Construction Co., 252 N. Y. 394, 397, 398; Matter of Baum v. New York Air Terminals, Inc., 230 App. Div. 531; Matter of Amaxis v. Vassilaros, Inc., 258 N. Y. 544.) The State Industrial Board was without jurisdiction to make an award of death benefits under the law of the State of New York and the award appealed from should be reversed and the claim for compensation dismissed, with costs against the State Industrial Board.
i Award affirmed, with costs to' the State Industrial Board.